  Case: 4:20-cv-01243-RLW Doc. #: 7 Filed: 09/18/20 Page: 1 of 8 PageID #: 30



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DIANE F. HOUSE,                                   )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-1243-RLW
                                                  )
FEDERAL BUREAU OF INVESTIGATION, )
et al.,                          )
                                 )
          Defendants.            )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of self-represented plaintiff Diane F. House

for leave to proceed in forma pauperis in this civil action. (ECF No. 3). Also before the Court is

a letter titled "Emergency order of protection - cease and desist - Stay order - fearing my life

getting burned." (ECF No. 4). Upon consideration of the motion for leave to proceed in forma

pauperis and the financial information provided in support, the Court concludes that plaintiff is

unable to pay the filing fee and the motion will therefore be granted. Additionally, the Court has

reviewed the complaint, determined it is frivolous and fails to state a claim upon which relief may

be granted, and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(ii). The Court will also

deny plaintiffs request for an emergency order of protection.

                                    Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. An action fails to state a

claim upon which relief may be granted if it does not plead "enough facts to state a claim to relief

that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). To
  Case: 4:20-cv-01243-RLW Doc. #: 7 Filed: 09/18/20 Page: 2 of 8 PageID #: 31



determine whether an action fails to state a claim upon which relief can be granted, the Court must

engage in a two-step inquiry. First, the Court must identify the allegations in the complaint that

are not entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). These

include "legal conclusions" and "[t]hreadbare recitals of the elements of a cause of action [that

are] supported by mere conclusory statements." Id. at 678. Second, the Court must determine

whether the complaint states a plausible claim for relief. Id. at 679. This is a "context-specific task

that requires the reviewing court to draw on its judicial experience and common sense." Id.

       Prose complaints are to be liberally construed, Estelle v. Gamble, 429 U.S. 97, 106 (1976),

but they still must allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to "assume facts

that are not alleged, just because an additional factual allegation would have formed a stronger

complaint." Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

       An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319, 328 (1989). The term "'frivolous,' when applied to a complaint, embraces

not only the inarguable legal conclusion, but also the fanciful factual allegation." Id. While federal

courts should not dismiss an action commenced in forma pauperis if the facts alleged are merely

unlikely, the court can properly dismiss such an action if the plaintiffs allegations are found to be

clearly baseless. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).             Allegations are clearly

baseless if they are "fanciful," "fantastic," or "delusional," or if they "rise to the level of the

irrational or the wholly incredible." Id.




                                                   2
  Case: 4:20-cv-01243-RLW Doc. #: 7 Filed: 09/18/20 Page: 3 of 8 PageID #: 32



                                              The Complaint

       On September 11, 2020, self-represented plaintiff filed this civil action on a Court-provided

form against fifteen (15) defendants: Federal Bureau of Investigation ("FBI"), Department of

Justice ("DOJ''), Central Intelligence Agency ("CIA"), Argyle Police Department, Emmitt

Jackson, Northlake Police Department, Robert Crawford, Denton Police Department, Jennifer M.

Najera (FBI Agent), Jose Luis Najera (FBI Agent), Christine Pratt, Timothy Pratt, Jean M. Carlos,

Peter V. Carlos, and Sherri Vitalle. In the complaint, plaintiff alleges the defendants conspired

against her as follows:

       Fits Cruel and unusual punishment!!! Pending or current case in Texas, Defendants
       intentionally created a case that is cruel and violated all judicial and constitutional
       rights' causing emotional distress. As a result, I am filing this claim for emotional
       and physical pain due to the circumstances and cruelness of this entire case.

       They stated an investigation never happen, even after I experience the investigation
       destroying my life, ifI talk about it the defendants are I am severely mentally IL[L]
       and made it up, using this to commitment in Texas and show that I am severely
       mentally IL[L]. I am railroaded from an attorney by Agency Defendants so trying
       to save my life. The Defendants are abusing and harming the defendant to make her
       appear mentally Ill, which a criminal act. Allegedly on or around April 24 Plaintiff
       subject to a government non-investigation per targeted Person unknowingly to the
       Plaintiff (See Attachment) the result devastating causing injury physically and
       emotional injury to the Plaintiff.

(ECF No. 1 at 5). The attachment to which Plaintiff refers appears to be a document titled

"Statement of claim Schedule D." (ECF No. 5). Within this document, plaintiff alleges, among

other things, that government agents are engaged in some sort of investigation against her, falsely

disseminating information that she is "harmful, dangerous, [p]sychotic, hurts people and [is] a

child molester;" hacking her electronics and accessing her apartment without a warrant; coercing

doctors to diagnose her as unfit for society by fabricating information that she has a mental illness;

speaking to her family and friends through Facebook; and engaging in a "text messaging

                                                  3
  Case: 4:20-cv-01243-RLW Doc. #: 7 Filed: 09/18/20 Page: 4 of 8 PageID #: 33



campaign" against her. Id. at 1-3. Plaintiff states there is a case pending against her in Texas,

which she refers to as the "Texas Physicians Board Complaint." She further states defendants

Christine Pratt and Tim Pratt, which she appears to identify as her sister and brother-in-law, along

with defendants Jean M. Carlos and Peter V. Carlos, communicated with "agency defendants" to

violate her constitutional rights by fabricating her mental illness and "lead gangstalking" through

text messages and e-mails.         Plaintiff also attaches documents printed from a website,

www.targetedjustice.com. (ECF No. 5-1).

        Plaintiff seeks "[i]mmediate relief from harassment, emotional and Physical from

government agencies and all defendants." Id.

                         Request for Emergency Order of Protection

       On the same day plaintiff filed her complaint, she also filed a letter to the Court titled

"Emergency order of protection - cease and desist - Stay order - fearing my life getting burned."

(ECF No. 4). Plaintiff asserts she is "being physically harmed by the Agency Defendants (FBI,

CIA)" and requests the Court to:

       1) Stop all harassment, emotion and physical harm (burning)
       2) Stop all gangstalking, social media, texting, messaging campaigns to make me
          look like a bad person who does not belong in society for the purpose of the
          pending case.
       3) Immediate review by the DOJ, enforcing my Civil, constitutional and judicial
          rights in commitment case Texas.
       4) Stop immediately harassment to include 96 hour holds and welfare checks.
       5) Polygraph test ordered for Jennifer Najera and Jose Najera (government
          employees) to show that I did not commit a crime and they indeed created this
          cnme.
       6) Defendants to stop illegal assess [sic] to my phone and all electronic devise [sic]
          so I can secure legal counsel and authentic medical help without violating
          H[IPPA].
       7) Authorities stop conduct and soliciting situations to make me look like I don't
          belong in society for pending commitment case.
       8) Authorities to stop railroading efforts to my right to legal counsel.

                                                 4
    Case: 4:20-cv-01243-RLW Doc. #: 7 Filed: 09/18/20 Page: 5 of 8 PageID #: 34



         9) Stay order (Federal and State Case involving Jennifer Najera at Federal and
            state).

Id.

                                               Discussion

      A. Failure to State a Claim

         Having carefully reviewed and liberally construed the complaint, the Court concludes that

none of the allegations the Court can decipher state a plausible claim for relief. Plaintiff cites

various federal statutes 1 and states she brings claims against the FBI, CIA, DOJ, two local police

departments, and individual defendants who appear to be federal or state employees, although it is

not entirely clear from the complaint if some of the named defendants are private individuals. For

example, in the form Complaint, plaintiff refers to defendants Jennifer and Jose Najera as

"agent[s]" and "government employees" (ECF No. 1 at 1, 5), but in her attachment she wrote

"Jennifer and Jose Najera (daughter and son in law)." (ECF No. 5 at 2).

         Plaintiffs complaint sets forth only conclusory allegations of "cruel and unusual

punishment" resulting from an "investigation" against her in which she claims defendants are

attempting "to make her appear mentally ill, which is a criminal act." (ECF No. 1 at 1). Plaintiffs

attachment entitled "Statement of claim Schedule D" continues to provide additional conclusory

assertions against the defendants, including allegations that "agency defendants" communicated

with her acquaintances to disseminate false information about her, hacked into her electronic

devises, and coerced doctors to declare she was mentally ill. (ECF No. 5). Plaintiff further asserts

that certain individuals worked with "agency defendants" to fabricate her mental illness. While it


1
  Plaintiff states she brings her claims pursuant to "18 U.S. Code§ 2381; Treason.,- 18 U.S. Code§ 2340;
(c) Conspiracy to commit torture. 18 U.S. Code§ 2389; [r]ecruiting for service against the United States. -
18 U.S. Code§ 241; Conspiracy to Deprive Constitutional Rights."
                                                       5
  Case: 4:20-cv-01243-RLW Doc. #: 7 Filed: 09/18/20 Page: 6 of 8 PageID #: 35



appears she is attempting to allege some sort of conspiracy claim, plaintiff provides no facts in

support. Although the Court is to give plaintiffs complaint the benefit of a liberal construction,

the Court will not create facts or construct claims. See Stone, 364 F.3d at 914-15 (refusing to

supply additional facts or to construct a legal theory for a self-represented plaintiff).

       The Federal Rules of Civil Procedure require litigants to set out their alleged claims and

the facts supporting those claims in a simple, concise, and direct manner. Even self-represented

litigants are obligated to plead specific facts and proper jurisdiction and abide by the Federal Rules

of Civil Procedure. See McNeil v. US., 508 U.S. 106, 113 (1993). Here, plaintiff has failed to

follow the foregoing requirements to state a claim for relief as her complaint provides nothing

more than legal conclusions supported by mere conclusory statements.

   B. Frivolity

       Additionally, the Court finds that the factual allegations in plaintiffs complaint and

accompanying papers, as described above, cross the boundary from the unlikely into the delusional

and are, thus, clearly baseless under Denton and Neitzke. Considering the complaint as a whole,

including attachments, the Court finds it rises "to the level of the irrational or the wholly

incredible," id., and therefore determines that it is legally frivolous and subject to summary

dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). See e.g., See Tooley v. Naplitano, 586 F.3d

1006, 1009-10 (D.C. Cir. 2009) (claims of constant surveillance by government were "flimsier

than doubtful or questionable ... essentially fictitious"); Marshall v. Green, 2010 WL 1959514

(W.D. Ky. May 17, 2010) (claims of"bizarre conspiracy theories" related to government stalking

were frivolous).




                                                   6
  Case: 4:20-cv-01243-RLW Doc. #: 7 Filed: 09/18/20 Page: 7 of 8 PageID #: 36



       For the aforementioned reasons, the Court will dismiss this action as frivolous and for

failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).

   C. Request for Emergency Protective Order

       The Court now turns to plaintiffs filing entitled: "Emergency order of protection - cease

and desist- Stay order- fearing my life getting burned." (ECF No. 4). Plaintiff did not frame her

motion under the Federal Rules of Civil Procedure, but it is the functional equivalent of a motion

under Rule 65(b)(1 ), which governs issuing a temporary restraining order without notice to the

adverse party or his attorney. Under Rule 65(b)(l), this Court may issue a temporary restraining

order "only if ... specific facts in an affidavit or verified complaint clearly show that immediate

and irreparable injury, loss, or damage will result to the movant before the adverse party can be

heard in opposition." Fed. R. Civ. P. 65(b)(l)(A). Here, plaintiff has not filed a complaint that

survives initial review pursuant to 28 U.S.C. § 1915(e)(2). As explained above, the allegations in

the complaint are "clearly baseless" under the standard set forth in Denton. It therefore cannot be

said that specific facts in her complaint clearly show she will suffer immediate and irreparable

injury, loss or damage before the adverse parties can be heard in opposition. The instant motion

will therefore be denied, without prejudice.

   D. Motion to Appoint Counsel

   Plaintiff has filed a motion to appoint counsel. (ECF No. 2). The motion will be denied as

moot as this action is being dismissed for frivolity and failure to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B).




                                                 7
  Case: 4:20-cv-01243-RLW Doc. #: 7 Filed: 09/18/20 Page: 8 of 8 PageID #: 37



       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

is GRANTED. [ECF No. 3]

       IT IS FURTHER ORDERED that Plaintiffs "Emergency order of protection - cease and

desist- Stay order- fearing my life getting burned" is DENIED. [ECF No. 4]

       IT IS FURTHER ORDERED that this case is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i)-(ii).

       IT IS FURTHER ORDERED that the motion for the appointment of counsel is DENIED

as moot. [ECF No. 2]

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this£-day of September, 2020.




                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                             8
